Citation Nr: 0532826	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  95-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability as secondary to the veteran's service-connected 
cerebral concussion.

2.  Entitlement to service connection for residuals of 
fractured ribs as secondary to the veteran's service-
connected cerebral concussion.  

3.  Entitlement to an increased rating for residuals of 
cerebral concussion with injury of right brachial plexus and 
psychiatric disability, currently rated as 30 percent 
disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability resulting from service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.S.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board previously remanded this case to the RO in 
September 1997 and February 2000.  The case has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  A left shoulder disability is not etiologically related 
to the veteran's service-connected cerebral concussion or 
residuals thereof.  

2.  Residuals of fractured ribs are not etiologically related 
to service-connected cerebral concussion or residuals 
thereof.

3.  The veteran's service-connected residuals of a cerebral 
concussion with injury of the right brachial plexus and 
depression are not currently manifested by purely 
neurological disability or multi-infarct dementia.  

4.  The veteran's most recent work experience was as a 
carpenter in 1993.  

5.  The veteran is service-connected for hearing loss 
disability, rated as 60 percent disabling; residuals of a 
cerebral concussion, rated as 30 percent disabling; and 
tinnitus, rated as 10 percent disabling.  

6.  The veteran's service-connected disabilities are rated as 
80 percent disabling, in combination, and they preclude the 
veteran from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and industrial background.


CONCLUSIONS OF LAW

1.  The veteran's left shoulder disability is not proximately 
due to or the result of his service-connected cerebral 
concussion. 38 C.F.R. § 3.310 (2005).

2.  The veteran's residuals of fractured ribs are not 
proximately due to or the result of his service-connected 
cerebral concussion. 38 C.F.R. § 3.310 (2005).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a cerebral concussion with injury of the 
right brachial plexus and psychiatric disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 
C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8045, § 4.130, 
Diagnostic Code 9435 (2005).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2001 and 
July 2003, as well as by a statement of the case and 
supplemental statements of the case issued during the course 
of the appeal.  Although the RO did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  In September 2005, the 
veteran's representative indicated that he had submitted the 
last relevant documents pertaining to the veteran's appeal.  
In addition, the veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate the 
claims.  The Board is also unaware of any outstanding, 
available evidence that could be obtained to substantiate any 
of the claims.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this appeal. 

The record also reflects that the RO readjudicated the 
veteran's claims following the receipt of all pertinent 
evidence.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
deficiencies in the development and consideration of this 
claim by the RO were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

Service connection for residuals of a cerebral concussion 
with injury to the brachial plexus with a secondary nervous 
disorder was granted by rating action dated in June 1959 as 
the evidence showed that the veteran sustained head injuries 
during an in-service motor vehicle accident.  Neurological 
examination was within normal limits and the function of the 
right upper extremity was within normal limits.  The veteran 
developed a nervous condition following the accident.  A 30 
percent disability evaluation was assigned.

VA outpatient treatment records show that the veteran fell 
off a house in May 1993 injuring his left shoulder fracturing 
his ribs and dislocating his left shoulder.  Later medical 
evidence pertaining to treatment of the veteran's left 
shoulder is also of record.  

On his December 1993 application for TDIU benefits, the 
veteran reported that he worked full time as a guard for the 
U.S. Army Depot in Richmond, Kentucky, from 1980 to 1984.  
Thereafter, he was self employed as a carpenter.  He noted 
that his disabilities had affected his ability to work full 
time in January 1993 and that he became too disabled to work 
in March 1993.  

Thereafter, the veteran was afforded a VA general medical 
examination in December 1993.  The veteran reported that he 
blacked out in May 1993 and fell from a building 
approximately 20 feet fracturing his left ribs and 
dislocating his left shoulder with a separation of the 
acromioclavicular joint.  He also had a history of anxiety 
and depression with a long history of alcohol abuse.  He had 
three unsuccessful marriages.  

Physical examination revealed left shoulder pain and 
instability.  He reported loss of memory, dizzy spells, and 
blackout spells as well as nervousness and depression.  He 
also had weakness of both the left and right arms.  On 
examination, the veteran had normal carriage, posture, and 
gait.  The veteran was right handed.  He had a protruding 
acromion with visible deformity.  Neurological examination 
was normal with no evidence of sensory loss in either of his 
arms and normal reflexes.  Pertinent diagnoses were status 
post motor vehicle accident in 1957 with cerebral concussion 
and right brachial plexus injury with residual memory loss 
and status post accidental fall in May 1993 with fracture of 
the left ribs and left shoulder dislocation with 
acromioclavicular separation.  The veteran was also noted to 
have anxiety, depression, dysthymic personality, and history 
of alcohol abuse. 
 
In May 1995, the veteran was afforded a VA diseases/injuries 
of the brain examination.   The veteran complained of recent 
memory loss and blacking out spells since his in-service 
motor vehicle accident.  He also reported problems with 
equilibrium and unsteady gait as well as constant headaches 
that were first noted after his fall in May 1993.  His 
headache was described as occipital, dull, well localized, 
and stress related.  The headache was relieved with rest and 
there was no aura, nausea, vomiting, or focal neurological 
deficit.  

Examination revealed a normocephalic, atraumatic head with 
pupils that were equal and round with good reaction to light 
and accommodation.  Extraocular movements were intact.  The 
veteran's speech was clear and his language was intact for 
comprehension, repetition, and naming.  Visuals fields were 
intact and funduscopy was benign.  There was no VII cranial 
nerve compromise; otherwise, the cranial nerves were intact.  
Muscle bulk and tone were symmetrical with 5/5 strength in 
the right upper and both lower extremities.  Strength was 
4+/5 in the left upper extremity giving away secondary to 
degenerative joint disease in the left acromioclavicular 
joint.  Sensory examination was intact to light touch, 
pinprick, vibration, and positional sense.  Cerebellar 
function examination revealed intact finger to nose and heel 
to shin testing.  Romberg test was negative and the veteran's 
gait and station were steady with deep reflexes of 2 all 
over.  Babinski was negative with no pathological reflexes.  
The veteran did have some problems with tandem gait.  

CT scan of the head with and without contrast and EEG were 
within normal limits.  NCV/EMG testing revealed bilateral 
carpal tunnel syndrome.  The examiner noted that the veteran 
did not fit any criteria for a psychiatric disorder.  The 
veteran had mild cognitive impairment of unclear etiology but 
possibly secondary to depression or alcohol use.  The 
pertinent diagnosis was tension headaches, probably not 
related to previous history of head trauma.  It was noted 
that there were no clinical areas of brachial plexus injury, 
cerebellar ataxia, or severe memory deficit.   

A July 1995 VA outpatient treatment record notes that the 
veteran complained of repeated memory problems.  He had been 
diagnosed with depression, dysthymia, and alcohol dependency.  
The treating physician noted that the veteran's complaints 
were not related to the veteran's service-connected brain 
injury.  Similar complaints were noted in February 1996.  At 
that time, the veteran also complained of anxiety and 
depression.  

During VA treatment in March 1996, the veteran reported that 
his depression had gotten worse since his fall in 1993.  He 
reported that he was not able to work since that accident.  
He drank 1 to 2 beers at night to sleep.  His appetite was 
good.  He had a poor energy level and decreased interest in 
his hobby of fishing.  He had crying spells every two months 
and a history of a suicide attempt by overdose.  He was able 
to recall the day and month, but quick to point out that he 
needed time to remember.  Both recent and remote memory were 
impaired.  He had feelings of helplessness and hopelessness.  
His affect was flat and his mood was depressed and anxious.  

In a statement dated in April 1996, the veteran reported that 
he was experiencing more confusion and could not recall 
events that occurred.  He also had difficulty with his 
balance when walking and getting up from sitting or lying 
down.  He felt as though he was going to black out.  He 
reported frequent memory loss and difficulty performing 
routine tasks.  

In April 1996, the veteran was hospitalized to complete a 
work up for dementia versus depression.  It was concluded 
that the veteran had dementia with depressed features.  His 
depression coupled with alcohol abuse was the cause of the 
veteran's complaints of increased memory loss.  Motor and 
sensory examination showed slight increase in tone in the 
right upper extremity and decreased sensation along much of 
the left arm and hand with decreased strength in the left 
biceps.  The findings were consistent with an old left 
brachial plexus injury.  The rest of the neurological 
examination was within normal limits.  

A May 1995 VA neuropsychological report notes that the 
veteran reported variable, but progressively worsening, 
memory functioning.  He reported fluctuation in 
attention/concentration and expressive speech difficulties.  
He had decreased walking speed and tingling in his left 
finger since his fall in 1993.  The veteran denied 
significant difficulties with receptive language or 
visuoperception.  His current mood was about average; 
however, he acknowledged a history of suicidal ideation and 
suicide attempt by drug use approximately 11 years ago.  He 
denied current suicidal ideation, plan, or intent.  At the 
time of the assessment, the veteran was alert and fully 
oriented to person, place, time, and circumstance.  His 
speech was fluent and adequately articulated.  The form and 
content of his speech were appropriate.  His mood was 
euthymic, with congruent and appropriate affect.

A May 1995 VA outpatient treatment record notes that the 
veteran complained of anxiety, memory deficits, and a remote 
history of alcohol abuse.  He reported blackouts, car 
accidents, and falls.  The treating physician noted that the 
veteran's story was consistent with alcohol-related blackouts 
and memory deficits.

Brain imaging studies in March 1996 revealed generalized 
symmetrical frontal lobe hypoperfusion.  This was unlikely to 
be Alzheimer's disease.  Differential diagnoses included 
Parkinson's dementia, depression, Pick's Disease, and drug 
effects. 

In April 1997, the veteran was afforded a VA neurological 
examination.  The veteran had poor attention during the 
examination.  Neurological examination revealed that cranial 
nerves II to XII were within normal limits.  Motor functions 
showed normal power, bulk, and tone.  Reflexes were 2/4 with 
his toes going down bilaterally.  Coordination was intact and 
symmetric.  Full finger to nose and heel to shin testing was 
observed.  Romberg testing was normal and sensation was 
intact and symmetric.  Gait was within normal limits.  The 
examiner opined that there was no evidence of residual damage 
to the innervation of the right arm as a result of the 
veteran's in-service accident.  The veteran's problems with 
memory, confusion, and attention seemed to be more consistent 
with depression rather than any dementing illness.  

The veteran was also afforded a VA psychiatric examination in 
April 1997.  The examiner had access to, and reviewed, the 
veteran's claims folder in connection with the examination.  
The veteran was noted to have no symptomatology consistent 
with post-traumatic stress disorder.  The veteran's wife felt 
that he was basically fairly functional until the past 10 
years when his illness and abilities began to decline, 
particularly since 1993.  His cognitive abilities have 
further declined and he has been exhibiting a clinical 
picture consistent with major depression.  While the veteran 
was noted to have attempted suicide about 12 years ago, this 
occurred when he was drinking heavily following a separation 
from his girlfriend.  

The veteran's complaints included diminished memory and an 
inability to understand things that are said to him.  His 
depression had worsened to the point where he had thoughts of 
suicide.  He complained of very little sleep, but normal 
appetite.  His energy and concentration were poor.  He tended 
to get nervous and "go all to pieces."  This was apparently 
precipitated by his inability to perform certain tasks 
secondary to apparently demanding bosses.  He denied 
obsessive/compulsive symptoms, phobias, psychosis, or areas 
of substance abuse.  Socially, he and his wife went shopping 
together and ate out.  He did not participate in any church 
activities or hobbies.  

The examiner noted that the veteran walked with somewhat of a 
limp utilizing a cane in his right hand.  He was in fairly 
good spirits despite a somewhat flat mood.  His dress was 
appropriate and he was clean cut and well shaven.  His speech 
and thought were within normal and there were no perceptual 
disturbances.  He had a lot of difficulty with recalling the 
year and season and did not know the day of the week or 
month.  He also did not know the county that he was currently 
in and could not perform serial sevens or remember three 
objects in five minutes.  His insight and judgment were poor 
and he was not competent for VA purposes.  The examiner 
opined that the veteran had an evolving dementia that was 
probably Alzheimer's type.  This phenomena explained why his 
depression had worsened in the last three to four years.  It 
was opined that his service-connected brain injury did not 
interfere with his function during the better part of his 
adult life not withstanding the complication of alcohol abuse 
until five years ago.  His alcohol use probably exaggerated 
the dementia that he now experienced.  The examiner opined 
that the veteran's current nervous disorder (depression) was 
secondary to active and significant dementia rather than his 
service-connected brain injury.  

During a hearing before the undersigned in June 1997, the 
veteran reported that he woke up at night not knowing where 
he was and not knowing his wife.  It took him as long as 30 
minutes to become familiar with his surroundings.  This 
happened 2 to 3 times per week.  He reported having headaches 
once or twice a day.  He got anxious when he had his 
headaches.  He had problems with memory.  He would limit his 
driving to the store and back.  He would go to the store for 
a particular item such as a loaf of bread, but return with 
entirely different items.  He had dizziness.  He reported 
that he blacked out in 1993 when working on top of a house 
resulting in a fall and his subsequent rib and left shoulder 
injuries.  He reported that he heard voices.  He stayed to 
himself during the day and would watch television, work in 
the yard, or play with his dog.  The veteran reported that he 
had an eighth grade education and worked as a carpenter all 
of his life.  

In October 1997, Dr. Robert Cornett, a private physician, 
noted that the veteran had a chronic progressive brain 
disease that was caused by his service-connected brain 
disease.  Dr. Cornett noted that he initially saw the veteran 
in April 1995.  He had progressive trouble with his memory 
loss, frequent syncope, agitation and hostility.  He had 
"progressive progression" of depression as well as 
persistent anxiety and some paranoia.  He inclined to be a 
hermit.  It was felt that all of these symptoms were due to 
his in-service head injury.

During a January 1998 VA aid and attendance examination, the 
veteran reported nervousness and forgetfulness since his in-
service accident.  His wife noted a significant functional 
decline approximately three years ago with an accelerated 
decline over the past year.  The veteran was unable to manage 
his medication.  He needed help preparing food and was unable 
to dress himself at times.  He was usually able to toilet 
himself.  At times, the veteran's wife has returned home from 
work to find the stove on and that the veteran had not taken 
his medication which she had laid out for him.  The veteran 
wandered at night and kept her awake.  The veteran was well 
developed and well nourished.  He ambulated slowly with 
difficulty using a cane.  His gait was bilaterally antalgic 
with a widely spaced stance.  The veteran had normal function 
of the upper extremities and was able to support himself with 
a cane using his upper arms.  The veteran continually 
repeated stories and appeared to have definite short-term 
memory problems.  He was able to recall dates of his military 
discharge and accident.  

The veteran was afforded a VA brain and spinal cord 
examination in April 1998.  He complained of insomnia, severe 
depression, anxiety attacks, memory loss, history of suicide 
attempt, and headache.  He complained mainly of a headache in 
the back of his neck that was sharp in nature and sometimes 
radiated to the front.  The pain was usually 5 to 6 on a 
daily basis and would reach a level of 10 once a month.  
Neurologic examination revealed that the veteran's mental 
status was intact.  His language was intact and his cranial 
nerves were within normal limits.  Motor tone and bulk were 
normal.  Strength was 5/5 with no adventitious movements 
noted.  The examiner noted no objective findings that 
correlated to his subjective complaints.  

VA outpatient treatment records in June 1998 show that the 
veteran reported nervousness which resulted in depression.  
It was difficult for him and his wife to make ends meet.  It 
was noted that the veteran had difficulty ambulating and 
caring for himself due to severe arthritis in his spine.  He 
was fearful when left alone.  

In June 1998, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that the veteran had limited 
ability to function physically and mentally with episodes of 
an inability to balance himself, periods of confusion and 
disorientation, and intervening periods of remission.  A GAF 
score of 65 was assigned. 

In January 1999, the examiner who conducted the June 1998 
examination reviewed the veteran's claims folder and provided 
an addendum to the prior report.  The examiner concluded that 
the immediate cause of the veteran's disabilities was his 
accident in 1993.  It was felt that the veteran's in-service 
accident was not the cause of his overall current functional 
decline.  His GAF score prior to the 1993 accident was 60 and 
his GAF after the accident was 30.  

In October 1999, the veteran was afforded a hearing before 
the undersigned sitting at the RO.  He reported that he lost 
sensation and experienced numbness in his right upper 
extremity following his in-service accident.  His right arm 
and shoulder got weak and fatigued easily.  Excessive 
movement or exertion caused an increase in shoulder and arm 
pain.  He had difficulty picking up and carrying objects.  He 
also reported memory loss.  He reportedly got lost in 
familiar surroundings.  His wife reported that he would 
wander around and lose things.  He also got irritable easily.  
He intentionally destroyed things around the house.  He 
reported crying spells and past suicidal thoughts.  However, 
he did not report any current suicidal thoughts.  He did not 
go out in crowds or go shopping.  He did not drive due to 
blackouts.  He reported that he blacked out once or twice a 
week.  The blackouts lasted approximately an hour with the 
longest being 4 or 5 hours.  He asserted that he fell off the 
roof in 1993 during one of his blackouts.  He did not 
remember details of his fall.  He remembered working on the 
roof and then waking up in the hospital.  

VA outpatient mental hygiene clinic treatment records in 
September 1999 show that the veteran's wife contacted the 
clinic stating that the veteran had been drinking recently 
and been exhibiting violent behavior.  A subsequent treatment 
record notes that the veteran's mood and affect were 
appropriate.  However, he continued to have problems with 
memory.  He forgot to take medication and as a result became 
uncontrollable at home.  His wife had to give him medication 
before leaving for work.  The veteran's appetite and sleep 
were good.  While the veteran awakened during the night, he 
could go back to sleep and slept about 6 hours each night.  
His neighbors checked up on him while his wife worked.  

In a statement dated in October 1999, an acquaintance of the 
veteran noted that he was beside the veteran when he blacked 
out and rolled off the roof of a house they were working on 
in March 1993.

A March 2000 VA outpatient treatment record notes that the 
veteran had a history of past alcohol abuse with mild 
dementia and peripheral neuropathy.  

In May 2000, the veteran was afforded a VA peripheral nerves 
examination.  The examiner reviewed the veteran's claims 
folders in conjunction with the examination.  It was noted 
that the veteran had a period of paralysis of the right arm 
following his in-service accident.  However, the condition 
improved and he was able to be gainfully employed as a 
carpenter for years following service.  The veteran 
complained of worsening arm strength for one or two years.  
He often dropped items when he tried to lift them with his 
right hand.  He also noted that his hands "draw" at times.  
He reported no exacerbating or ameliorating factors.  He had 
dense numbness in the palm of the right hand.  He denied any 
recent trauma to the hand, wrist, arm, shoulder, or neck.  He 
also denied any pain in the neck, arm, or hand.  

On examination, the veteran was alert and oriented.  
Examination of his cranial nerves revealed that extraocular 
movements were intact and his visual fields were full.  His 
pupils were equal and reactive to light with no nystagmus.  
His tongue and plate movement was aligned.  There was no 
facial asymmetry.  Motor examination revealed normal bulk, 
tone, and strength in the left arm and both lower 
extremities.  The veteran had 3 to 4 out of 5 strength with 
wrist extension and finger abduction. He had 4 out of 5 
strength in finger extension.  His grip was 4 out of 5 and 
his elbow extension and flexion were 5 out of 5 as was 
shoulder abduction, extension, and flexion.  Deep tendon 
reflexes were diminished in the right arm.  The veteran 
complained of decreased pinprick in the medial and lateral 
portions of the palm of the right hand.  Finger sensation as 
well as sensation in the forearm and brachium appeared to be 
normal.  Cerebellar examination revealed normal finger to 
nose.  His gait was normal.  

The report of a VA neurological examination in May 2000 
indicates that the veteran did not appear to have suffered 
substantial mental status impairment following the in-service 
injury.  It was difficult to fully support the contention 
that a "blackout spell" would be tied to his in-service 
injury.  While post-traumatic epilepsy is a well-known 
complication, it is unusual for the first episode to appear 
greater than twenty yeas after the initial head injury.  
Furthermore, no further episodes of seizures or a seizure-
like spell appear to be present in the veteran's case.  

The veteran was afforded a VA psychiatric examination in June 
2000.  His primary complaints were depression and memory 
loss.  He complained of stiff joints and claimed to spill and 
drop everything he touches.  Daily he thought he would be 
better off dead.  These feelings appeared to stem from his 
inability to work.  When he woke during the night or early in 
the morning, he could not remember his wife.  He was afraid 
that his wife would leave him.  The veteran stayed in his 
home or yard.  

Examination revealed the veteran to be courteous and 
cooperative.  He was able to tell the day and year, but not 
the month and date.  He did not want to answer questions 
regarding presidents or things that were not directly related 
to him.  He was oriented to place and person.  He took time 
to answer questions and appeared to be searching for answers 
for a fairly long interval before responding.  He had 
difficulty communicating and felt that nobody understood him.  
He reported that he had auditory hallucinations at times.  
While he used to get into fights, he did not presently fight.  
He reported daily suicidal thoughts, but had no plan and did 
not expect to make plans.  He felt useless.  He received help 
in his activities of daily life from his wife.  The veteran 
reported no obsessive or ritualistic behavior.  While he 
described habits, they did not appear to be rituals.  The 
rate and flow of speech were slow, but the speech was 
relevant and logical.  The veteran at some point gave vague 
or inaccurate answers because he was not hearing well.  The 
veteran reported having panic attacks frequently.  His mood 
was poor to fair and he worried and was anxious.  Diagnoses 
included organic brain syndrome secondary to traumatic brain 
disease; cerebral arteriosclerosis; depression, secondary to 
organic brain syndrome; and history of alcohol abuse, 
currently in remission.  GAF of 55 was noted.  

Due to inadequacies in the May 2000 examination, the veteran 
was afforded another psychiatric examination in September 
2000.  The veteran was noted to have received treatment for 
alcoholism, anxiety, depression, and personality disorders in 
the 1980s.  He had given a history of rather heavy alcohol 
involvement over the years.  He was documented as having 
memory and concentration problems as well as depression 
during his treatment at VA.  He also had declining cognitive 
status in the past couple of years.  

There was some objective evidence of problem with his brain 
as noted in brain imagining in March 1996 and findings of 
dementia in 1995.  However, electroencephalogram in May 1995 
was normal and a May 1995 cranial CT scan was unremarkable.  
The examiner noted that a review of various examination 
reports showed that the veteran's memory, although slow, was 
partially intact and results have been inconsistent and 
"spotty."  The results depended on the current state and 
cooperation of the veteran.  However, it was noted that 
concentration difficulties associated with depression are 
often reported by patients as "memory" problems.  Diagnoses 
included dementia, mild to possibly moderate, complicated by 
depression and associated with a history of substantial 
alcoholism.  

A diagnosis of multi-infarction dementia (also known as 
vascular dementia) did not appear supported by the evidence.  
Neither the physical examinations performed, history 
conducted, nor radiographic evidence in the medical record 
supported the diagnosis of multi-infarction dementia.  The 
veteran was also noted to have alcohol dependence as well as 
a personality disorder.  A GAF of 40 was assigned based on 
his inability to work related to cognitive deficits.  The 
examiner opined that the veteran's dementia is likely to have 
been partially connected to his service-connected concussion.  
However, the major contributor to his dementia was rather 
protracted alcoholism.  It was opined that roughly 80 percent 
of the veteran's current disability (as reflected in the GAF 
of 40) is due to alcoholism.  The concussion was considered a 
mild concussion at the time of the accident and did not 
appear to have caused cognitive deficits throughout most of 
the years of the veteran's adult life.  An organic brain 
injury may contribute to earlier onset of dementia; however, 
in light of the concussion being mild and the absence of 
objective findings before the 1990s, that contribution to 
dementia is considered modest, if at all.  It was not as 
least as likely as not that the injuries sustained by the 
veteran in May 1993 were the resulted of a blackout 
associated with the residual of the cerebral concussion.  

VA outpatient treatment records in September 2001 show that 
the veteran complained of passing out after working on a 
ladder changing a light bulb.  He landed on his left hip and 
developed a bad bruise.  His pain had resolved and he had no 
recurrence of his symptoms.  

In June 2002, the veteran's wife contacted the VA mental 
hygiene clinic stating that the veteran had been drinking 
alcohol for several weeks.  She thought he needed 
hospitalization.  

An October 2002 treatment record shows that the veteran's 
mood and affect were much improved following a separation 
from his wife.  He was happy to be "rid of that woman."  He 
stated that he was able to function better now without being 
nagged all of the time.  He was talking to a woman that he 
knew from a long time before.  He had been able to work to 
keep his food and shelter going.  He had support from his son 
and daughter-in-law.  His sleep and appetite were good and he 
had a sense of relief.  

A November 2002 statement from the veteran's VA psychiatrist 
notes that the veteran's level of dementia remained the same.  
He did have significant social problems in relationship to 
his estranged wife.  He was unable to maintain concentration 
and the stressor of living with his wife and their inability 
to maintain an environment other than anger and frustration 
had increased his inability to function as he should 
emotionally.  He had not been able to focus long enough to 
obtain or maintain any type of employment. 

The veteran was afforded a VA general medical examination in 
July 2003.  While the veteran reported that he had not used 
alcohol since the mid 1980s, the examiner noted that a review 
of his medical records showed that he was continuing to use 
alcohol as recently as 1999.  The veteran presented using a 
cane that he stated was for balance because of dizziness.  He 
had a history of myocardial infarction in 1983, but his 
coronary artery disease was stable.  He had also been treated 
for hypertension and hyperlipidemia.  
 
On examination, the veteran was well developed and well 
nourished.  He ambulated slowly, but adequately, without 
antalgia.  The right and left upper extremities had muscle 
strength of 4/5 with 4/5 grip strength.  There was good 
muscle development of the right upper extremity.  His range 
of motion of the right shoulder was within normal limits.  
Evaluation of the left shoulder revealed a significant 
deformity with displacement of the clavicle.  The veteran was 
felt to be unemployable due to dementia and the dementia was 
primarily considered to be related to his alcohol abuse.  The 
examiner found no evidence for residuals of a brachial plexus 
injury.  


Claims for Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

To reiterate, the veteran contends that his current left 
shoulder disability and residuals of fractured ribs are 
secondary to his service-connected cerebral concussion.  In 
particular, he asserts that he blacked out as a result of his 
cerebral concussion.  As a result of blacking out, he fell 
from a roof injuring his left shoulder and ribs in May 1993.  

The medical evidence of record does not show that it is at 
least as likely as not that the veteran's current left 
shoulder and rib conditions are etiologically related to the 
connected-connected cerebral concussion with injury to the 
right brachial plexus and psychiatric disability.  While VA 
outpatient medical records document treatment for the 
veteran's left shoulder and ribs, the contemporaneous 
treatment records do not show any complaints of black outs at 
the time of the initial injury.  

The first documented complaints of a blackout were recorded 
in the report of the December 1993 VA compensation and 
pension examination.  At that time, the veteran reported that 
he fell from a building after blacking out.  Despite the 
veteran's recitation of history, the examiner provided no 
opinion as the etiology of the blackouts.  However, it was 
noted that the veteran acknowledged a long history of alcohol 
abuse.  

During subsequent VA treatment in May 1995, the veteran 
complained of blackouts, car accidents, and falls.  The 
treating physician opined that his complaints were consistent 
with alcohol-related blackouts and memory deficits.  

While Dr. Cornett opined in October 1997 that the veteran had 
progressive brain disease with symptoms including blackouts, 
he did not proffer an opinion as to the etiology of the 
veteran's shoulder and rib disabilities.  The report of a May 
2000 VA neurological examination notes that it was unusual 
for post-traumatic epilepsy to appear more than twenty years 
after the initial head injury.  Furthermore, the examiner 
noted that there were no subsequent seizures or seizure-like 
spells following the May 1993 fall.  Similarly, after 
reviewing the claims folders and examining the veteran in May 
2000, a VA physician opined in September 2000 that the 
veteran's injuries sustained in May 1993 were not at least as 
likely as not related to blackouts associated with his 
service-connected cerebral concussion.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims.  While various treatment records note the veteran's 
reported history of a fall from a roof following a blackout, 
none of the treating doctors has provided an opinion linking 
the veteran's fall to blackouts related to his service-
connected cerebral concussion.  The standard which must be 
met, and which has not been met in this instance, is whether 
it is at least as likely as not that the veteran's current 
left shoulder disability and/or residuals of fractures of the 
ribs are related to the concussion or residuals thereof.  In 
the absence of such evidence, and in the presence of a 
negative VA opinion, with the benefit of having examined the 
veteran and reviewing the entire claims files, the claims for 
service connection for a left shoulder disability and 
residuals of fractured ribs as secondary to a cerebral 
concussion must be denied.


Claim for Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The RO has rated the residuals of the veteran's head injury 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which 
provides the criteria for evaluating brain disease due to 
trauma.  It states that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis following trauma to the brain will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  

The preponderance of the medical evidence establishes that 
there are no neurological disabilities currently associated 
with the veteran's service-connected concussion with injury 
of the right brachial plexus.  During examination in May 
1995, the veteran was noted to have symmetrical muscle bulk 
and tone in the right upper extremity.  Sensory examination 
was intact to light touch, pinprick, vibration, and 
positional sense.  The examiner noted that there was no 
clinical evidence of a brachial plexus injury.  While the 
veteran had headaches, they were not attributed to his 
history of head trauma.  During neurological examination in 
April 1997, the veteran's motor functions showed normal 
power, bulk, and tone.  His coordination was intact and 
symmetrical.  At that time, the examiner opined that there 
was no evidence of residual damage to the innervation of the 
right arm as a result of the veteran's in-service accident.  
Similar findings were noted during neurological examination 
in April 1998 and May 2000.  In April 1998, the examiner 
found no objective findings correlating to the veteran's 
subjective complaints which included a headache in the back 
of neck.  In May 2000, examination revealed that finger 
sensation as well as sensation in the forearm and brachium of 
the right arm were normal despite complaints of decreased 
pinprick in the medial and lateral portions of the palm of 
the right hand.  Examination in July 2003 revealed good 
muscle development of the right upper extremity.  At that 
time, the examiner found no evidence for residuals of a 
brachial plexus injury. 

While the evidence shows the veteran has dementia, the 
evidence does not show that he has multi-infarct dementia 
associated with brain trauma.  During VA examination in 
September 2000, it was noted that a diagnosis of multi-
infarction dementia, also known as vascular dementia, did not 
appear supported by the evidence.  Rather, the veteran's 
dementia was primarily considered to be related to alcohol 
abuse.  It was felt that 80 percent of the veteran's current 
impairment was due to alcoholism and the veteran's concussion 
was considered mild at the time of the accident and did not 
appear to cause cognitive deficits throughout the remainder 
of the veteran's life.  Similar conclusions were reached 
during the examination in July 2003 when the veteran was felt 
to be unemployable due to dementia and his dementia was felt 
to be related to alcohol abuse.  

In light of the foregoing, the Board concludes that if the 
veteran's current residuals of a cerebral concussion were 
rated under Diagnostic Codes 8045 and 9304, they would not 
warrant a rating in excess of 10 percent.  As shown above, 
the veteran's complaints related to his service connected 
residuals of a concussion with injury of the right brachial 
plexus and psychiatric disability are manifested solely by 
subjective complaints.  There is no objective evidence of 
neurological impairment or multi-infarct dementia associated 
with the service-connected disability.

The Board notes that the veteran's residuals of a concussion 
have been rated as 30 percent disabling since 1958.  As this 
evaluation has been in effect for more than 20 years, it is 
protected from being reduced.  38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951 (2005).  Accordingly, the Board finds that 
the veteran's residuals of a cerebral concussion with injury 
of the right brachial plexus and psychiatric disability do 
not warrant an evaluation in excess of 30 percent.


Claim for TDIU

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service-connected 
hearing loss, tinnitus, and concussion residuals. 

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU may be assigned when a schedular rating is less than 
total if, when there is only one disability, the disability 
is ratable at 60 percent or more, and the disabled person is 
unable to secure or follow a substantially gainful 
occupation, or when there are two or more disabilities, at 
least one of the disabilities is ratable at 40 percent or 
more, and there is sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a)

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the Court addressed this issue.  The 
Court noted that since the foregoing terms were ill-defined 
by the laws and regulations pertaining to VA, much could be 
learned from the decisions of the United States Circuit 
Courts of Appeals which had considered the question of 
whether a Social Security disability claimant was able to 
engage in "substantial gainful activity."  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted in 
particular the following standard announced by the 8th 
Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The veteran is service-connected for residuals of a 
concussion, hearing loss disability and tinnitus.  The Board 
first notes that the veteran's service-connected disabilities 
are rated as 80 percent disabling, in combination.  The 
veteran thus satisfies the minimum percentage requirements 
for individual unemployability benefits under 38 C.F.R. § 
4.16(a).  The question that remains, however, is whether his 
service-connected disabilities preclude him from obtaining or 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore, 1 Vet. App. at 359.

The record reflects that the veteran has a very limited 
education, having completed only an 8th grade education.  In 
addition, he has a very limited occupational background, 
having worked in only unskilled positions.  The severe nature 
of the veteran's hearing impairment is documented by the 
medical evidence of record and is the reason for the assigned 
evaluation of 60 percent.  The Board has found the veteran, 
who alleges that he is unable to obtain work due to his 
service-connected disabilities, to be credible.  

Accordingly, the Board has concluded that the veteran's 
service-connected disabilities are sufficient by themselves 
to preclude the veteran from obtaining or maintaining any 
form of substantially gainful employment consistent with his 
limited education and industrial background.



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left shoulder disability as 
secondary to service-connected cerebral concussion is denied.

Service connection for residuals of fractured ribs as 
secondary to service-connected cerebral concussion is denied.

A rating in excess of 30 percent for residuals of a cerebral 
concussion with injury of the right brachial plexus and 
psychiatric disability is denied.  

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


